IN THE
                         TENTH COURT OF APPEALS

                               No. 10-16-00278-CV

                                 EX PARTE R.L.S.


                          From the 77th District Court
                           Limestone County, Texas
                             Trial Court No. 1096-A


                                       ORDER

      Appellant’s Motion to Strike Appellee’s Brief is denied.


                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed March 8, 2017